Citation Nr: 0005711	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  97-08 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cardiac disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1984 to April 
1988, and from November 1990 to January 1991.  By rating 
decision in March 1992, the Winston-Salem, North Carolina RO 
denied service connection for a cardiac disorder.  The 
veteran was notified of that decision by letter dated that 
same month; however, he failed to file a timely appeal 
therefrom and that action became final.  See 38 C.F.R. 
§§ 20.302, 20.1103.

Recently, the veteran requested that the claim for 
entitlement to service connection for a cardiac disorder be 
reopened.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from August 1995 and December 1995 
rating decisions by the Winston-Salem, North Carolina RO that 
determined that no new and material evidence had been 
submitted to reopen the claim for entitlement to service 
connection for a cardiac disorder.

In June 1998, a hearing was held at the Winston-Salem, North 
Carolina RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

This case was before the Board in December 1998 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  Entitlement to service connection for a cardiac disorder 
was denied by rating decision dated in March 1992; the 
veteran did not appeal this denial.

2.  Additional evidence submitted since March 1992 does not 
tend to show the presence of current disability related to 
service and is not so significant that it must be considered 
in order to decide fairly the merits of the claim.

CONCLUSIONS OF LAW

1.  A March 1992 rating decision that denied service 
connection for a cardiac disorder is final.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.303, 3.306, 20.302(a), 20.1103 (1999).

2.  Evidence received since March 1992 is not new and 
material, and the veteran's claim for service connection for 
a cardiac disorder has not been reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A March 1992 rating decision denied the veteran's claim for 
service connection for a cardiac disorder, on the basis that 
a cardiac disorder existed prior to service and was not 
aggravated by service.  Although the veteran was given 
written notification of this determination that same month, a 
timely appeal was not thereafter received.  The rating 
decision, therefore, became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1999).

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).

In the case at hand, the evidence available for the RO's 
consideration in March 1992 included: private treatment 
records dated from 1969 to 1971; a February 1983 pre-
enlistment examination report; the veteran's service medical 
records from his first period of service from 1984 to 1988; 
VA treatment records dated in 1988; private treatment records 
dated from 1989 to 1990; the veteran's service medical 
records from his second period of service from 1990 to 1991; 
and a February 1992 VA report of examination.  Private 
treatment records dated from 1969 to 1971 note that the 
veteran had a heart murmur that was first heard at the age of 
two.  Diagnosis was atrial septal defect.

A February 1983 pre-enlistment report of medical history 
notes the veteran's history of open heart surgery at age 5.  
Upon examination, clinical evaluation of the heart was 
normal.  A September 1984 service medical record notes 
findings of a systolic murmur, asymptomatic, and occasional 
arrhythmia.  The veteran was cleared for airborne training.  
Service medical records from the veteran's first period of 
service note that he declined a separation examination in 
April 1988.

VA treatment records dated in 1988 are negative for 
complaints or findings of a cardiac disorder.  Private 
treatment records dated from 1989 to 1990 note that the 
veteran was seen on several occasions with cardiac 
complaints.  Treatment records from Raleigh Community 
Hospital dated in August 1989 note that the veteran was seen 
with complaints of rapid heartbeat and shortness of breath; 
impression included atrial flutter.  The veteran underwent 
cardioversion.  Treatment records from Wake Medical Center 
dated in January 1990 note the veteran's complaints of 
palpitations; diagnosis included proximal atrial flutter.  
The veteran was admitted for cardioversion.  A February 1990 
statement from John S. Kelley, M.D., notes a diagnosis of 
congenital heart disease.  Dr. Kelley noted that the veteran 
was having problems with recurrent atrial flutter, and 
recommended that the veteran limit his physical activity for 
six months.  In a November 1990 letter, Dr. Kelley stated 
that, in his opinion, the veteran was unable to participate 
in active duty.  

Service medical records from the veteran's second period of 
service from November 1990 to January 1991 include December 
1990 medical evaluation board (MEB) proceedings.  The MEB 
found that the veteran's atrial septal defect and recurrent 
atrial flutter existed prior to service and were not 
aggravated therein.  Discharge was recommended, and the 
veteran was discharged in January 1991.

A February 1992 VA examination report notes the veteran's 
history of secundum atrial septal defect, status post repair 
at the age of five, recurrent atrial flutter with a rapid 
ventricular response, and pacemaker implantation in January 
1992.  The examiner noted the veteran's complaints of 
shortness of breath with moderate activity.  He denied any 
chest pain.  Examination of the heart revealed regular rate 
and rhythm with no murmur, rub or gallop.  A pacemaker was 
noted in the left upper chest area.  EKG revealed occasional 
sinuous rhythm with pace ventricular beats and occasional AV 
sequential pacing.  Assessment included history of recurrent 
atrial flutter and status post secundum atrial septal defect 
repair.

Upon consideration of this evidence, the RO denied service 
connection for a cardiac disorder, holding that a cardiac 
disorder existed prior to service and was not aggravated by 
service.  The March 1992 rating decision was not appealed and 
became final.

In April 1995, the veteran requested that the claim for 
entitlement to service connection for a cardiac disorder be 
reopened.  The newly submitted evidence includes: a May 1995 
VA examination report; private treatment records dated from 
1991 to 1994; and a transcript from a June 1998 Travel Board 
hearing.

The May 1995 VA examination report notes diagnoses for 
disabilities not herein at issue.  No complaints or findings 
of a cardiac disorder were noted.  As this medical evidence 
is not material to the claim at hand, it does not afford a 
basis upon which the veteran's claim may be reopened.

The private treatment records note continuing cardiac 
treatment following service; diagnosis included atrial 
flutter.  This additional evidence is new in that it shows 
treatment for cardiac problems following service, but no 
findings relating the problem to active military service are 
given.  As the private treatment records are not material to 
the claim at hand, demonstrating only that the veteran had 
post-service problems, they do not afford a basis upon which 
the veteran's claim may be reopened.  Furthermore, the 
private treatment records do not refer to aggravation of a 
cardiac disorder or the onset of a cardiac disorder during 
service; therefore, the evidence does not constitute new and 
material evidence sufficient to reopen the claim of service 
connection for a cardiac disorder.

In addition, the other newly submitted evidence includes a 
transcript from a June 1998 Travel Board hearing.  During the 
hearing, the veteran testified that he had no knowledge of 
any heart problems immediately prior to his first period of 
active service.  He further testified that six months after 
discharge from his first period of active service, he began 
to experience dizziness and rapid heartbeats.  He stated that 
his heart problem was diagnosed in August 1989.  The veteran 
reported that, in August 1989, his doctor indicated that his 
military service could have aggravated his heart condition.  
The Board notes that lay assertions of medical causation do 
not suffice to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Moreover, the 
veteran was advised during the 1998 hearing that it would be 
to his benefit to submit medical evidence of a link between 
the service and current cardiac symptoms, but he has not 
provided any such medical evidence.  In short, because the 
veteran's opinion is not supported by medical expertise, it 
is not probative of the issue at hand, namely whether the 
veteran has a current disability which is attributable to 
service.  Therefore, the veteran's statements do not afford a 
basis upon which the veteran's claim may be reopened.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a cardiac disorder is not 
reopened.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

